DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. Applicant’s argument on page 6, applicant’s argues “However, there is no description of managing the operation of the electrical devices, as claim 1 describes electrical devices as "devices that receive electricity from the at least one source of electrical power". Thus, electrical devices, as claimed, are not managed in Kowalski. While Kowalski may forecast energy consumption of the consumer devices, it does not appear to manage or control such consumer devices”. Examiner respectfully disagree because KOWALSKI FIG. 4 and paragraph 0084-0085 shows elements 320 which is a battery (power consuming device), solar panel produce power that consumer 305 including battery (examiner interpreted that as a consuming device) and paragraph 0058 “a consumer environment 300 of a consumer 305 (FIG. 4) comprises one or more energy production units 310 (e.g., PV panels) for local energy production, one or more battery storage systems 320 for local energy storage, one or more consumer devices 340 utilized by the consumer 305 (e.g., household electronic devices, such as a television, a computer, etc.), and an AI smart device 330 including an energy forecast . 
Applicant’s arguments on page 7, applicant’s argues “It is believed to be an unreasonably broad interpretation of "receiving control parameters for optimization of operation of each of the one or more electrical devices" to read on purchasing energy. While purchasing energy may allow the consumer devices of Kowalski to keep operating normally, no control parameters are taught in Kowalski, as energy is purchased. The operation of the consumer devices is not managed or controlled in Kowalski”. Examiner respectfully disagree because KOWALSKI paragraph 0071 “arbitrage unit 357 is configured to optimize costs of purchasing energy from the point of view of an energy supplier; the resulting savings are transferred down to the consumer 305 by lowering the energy rates” and paragraph 0058-0059 “one or more battery storage systems 320 for local energy storage, one or more consumer devices 340 utilized by the consumer 305 (e.g., household electronic devices, such as a television, a computer, etc.), and an AI smart device 330 including an energy forecast system 350” and paragraph 0085 “AI smart device 330.If the AI smart device 330 forecasts that energy consumption needs of the consumer 305 will exceed amount of energy available to the consumer 305 (e.g., amount of energy produced by the energy production units 310)”.
Applicant’s arguments on page 7, applicants argues “The Office Action also asserts that Kowalski teaches: "managing electrical power usage by each of the one or more electrical devices using a machine learning model that forecasts status of the at least one source of electrical power and generates operational rules for each of the one .


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOWALSKI et al. WO2019075186A1 (hereinafter “KOWALSKI”) in view of Forbes USPGPUB 20140277788 (Hereinafter “Forbes”).


As to claim 1, KOWALSKI teaches a computer implemented method of managing operation of electrical devices (paragraph 0058 “FIG. 3A illustrates an example energy forecast system 350, in accordance with an embodiment of the invention. FIG. 3B illustrates an example consumer environment 300, in accordance with an embodiment of the invention. In one embodiment, a consumer environment 300 of a consumer 305 (FIG. 4)”), comprising: monitoring electrical usage at each of the one or more electrical devices that receive electricity from the at least one source of electrical power (paragraph 0073-0074 “provides for live preview of energy consumption and energy production of energy” and paragraph, 0058, 0084-0085, FIG. 3B, 4); receiving control parameters for optimization of operation of each of the one or more electrical devices (paragraph 0071 “arbitrage unit 357 is configured to optimize costs of purchasing energy from the point of view of an energy supplier; the resulting savings are transferred down to the consumer 305 by lowering the energy rates”); and managing electrical power usage by each of the one or more electrical devices using a machine learning model that forecasts status of the at least one source of electrical power and generates operational rules for each of the one or more electrical devices from historical values of the control parameters, the status of the at least one source of electrical power, and the electrical usage of each of the one or more electrical devices (paragraph 0060-0062 “energy forecast system 350 comprises an energy production unit 354 configured to forecast/predict energy production of one or more energy production units 310 (e.g., solar panels) in a consumer environment 300 utilizing a trained prediction (i.e., predictive) model 355. For example, in one embodiment, the one or more energy production units 310 comprise an installation of PV panels ("PV installation") with nominal power ranging between 4,06 kWp and 17,98 kWp”).
KOWALSKI does not explicitly teach monitoring status of at least one source of electrical power to one or more electrical devices.
Howevr, Forbes teaches monitoring status of at least one source of electrical power to one or more electrical devices (paragraph 0030 “energy management, describing a system for facilitating direct monitoring and control of energy-consuming appliances, in real time, using automatic programmatic control and a plurality of human interfacing including local display and control, email, web browser, text messaging, and integrated voice response, and describing a monitoring and control coordinator that provides centralized coordination of functions and one or more communicating appliance interfaces that interact with energy consuming appliances that are interconnected via wired and wireless communication networks and protocols” and paragraph 0110-0111, FIG. 8).
KOWALSKI and Forbes are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Reynolds, and incorporating monitoring status source and devices, as taught by Forbes.


As to claim 2, KOWALSKI and Forbes teaches all the limitations of the bases claims as outlined above.
KOWALSKI further teaches wherein managing electrical power usage comprises generating instructions based on a predictive machine learning model for managing the at least one source of electrical power and the electrical devices, the predictive machine learning model forecasting status of the at least one source of electrical power (paragraph 0060-0061 “prediction model based on the training data such as, but not limited to, regression-based techniques (e.g., Stochastic Gradient Descent, etc.), density -based techniques (e.g., k-nearest neighbor, local outlier factor, etc.), subspace and correlation-based outlier detection for high-dimensional data techniques, and support vector machines. After training, the resulting prediction model is deployed as a prediction model 352 for use in a deployment phase to predict energy consumption needs of a consumer 305”), predicting demands by the one or more electrical devices for the electrical power, and predicting availability of the electrical power at the times the electrical power is demanded by the one or more electrical devices (paragraph 0061-0066 “energy consumption unit 351 is configured to maintain one or more energy consumption profiles 353, wherein each energy consumption profile 353 is indicative of energy consumption needs of an individual user or an entire household”).

As to claim 3, KOWALSKI and Forbes teaches all the limitations of the bases claims as outlined above.
KOWALSKI further teaches wherein the predictive machine learning model comprises a long short-term memory machine learning based prediction model that forecasts demand on the at least one source of electrical power by the one or more electrical devices from historical data (paragraph 0067-0069 “prediction model is trained to predict energy production of an energy production unit 310 based on training data including historical energy production data of the energy production unit 310. In one embodiment, different machine learning techniques are applied to train the prediction model based on the training data such as, but not limited to, regression-based techniques (e.g., Stochastic Gradient Descent, etc.), density-based techniques (e.g., k-nearest neighbor, local outlier factor, etc.)”).

As to claim 4, KOWALSKI and Forbes teaches all the limitations of the bases claims as outlined above.
KOWALSKI further teaches further comprising transferring learned rules from the predictive machine learning model to a newly connected electrical device (paragraph 0068  “energy production unit 354 is configured to maintain one or more energy production profiles 356, wherein each energy production profile 356 is indicative of energy production of the one or more energy production units 310”).


KOWALSKI further teaches further comprising communicating at least one of status data of the at least one source of electrical power and electrical usage data of one electrical device to at least one of another electrical device and a cloud server (paragraph 0041 “one or more applications on the server device 100 include an online energy trading system 200 configured to implement a vertical global energy online trading platform in which energy (e.g., solar energy) generated in a geographical location is converted to a crypto commodity and its value transported through the
Ethereum blockchain, allowing the energy to be bought back in a different geographical location with higher energy consumption needs”).

As to claim 6, KOWALSKI and Forbes teaches all the limitations of the bases claims as outlined above.
Forbes further teaches wherein monitoring electrical usage comprises passively monitoring a status of at least one of a neighboring electrical device, a household electrical circuit, a neighborhood, a substation, and a power grid (paragraph 0022 “device data may be obtained at the substation level, or at the operations control center level, depending on how the existing communications network” and paragraph 0110).

As to claim 7, KOWALSKI and Forbes teaches all the limitations of the bases claims as outlined above.


As to claim 8, KOWALSKI and Forbes teaches all the limitations of the bases claims as outlined above.
Forbes further teaches further comprising using at least one of reinforcement learning, online machine learning, and transfer learning methods to update operational rules established using the control parameters over time based on changes in the status data of the at least one source of electrical power and electrical usage data of the one or more electrical devices over time (paragraph 0140-0042 “regulate power to power consuming devices are more likely to change, have different functionality, update requirements, etc. than grid elements that provide for macro-generation.  But small, mobile grid elements will still have a static grid element Identifier” and paragraph 0153).

As to claim 9, 
Forbes further teaches further comprising notifying an electrical grid operator of detection of an anomaly in the electrical grid upon detection of at least one of a faulty 

As to claim 10, KOWALSKI and Forbes teaches all the limitations of the bases claims as outlined above.
 Forbes further teaches wherein managing the electrical power usage includes selecting the control parameters to optimize at least one of renewable energy utilization, power grid stabilization, smoothing out of transient irregularities in the at least one source of electrical power, cost of electrical power usage by the one or more electrical devices, and a user-specified optimization goal (paragraph 0276-0278 “generation is optimized and/or maximized for each grid element that participates in supply of power or load curtailment as supply to the grid at those nodes.  Clearing price for power is provided at the node, in the example case wherein the electrical bus is de-energized and alternative and/or distributed power supply is provided to any and/or all of the power-consuming grid elements associated with that node”).

As to claim 11, is related to claim 1 with similar limitations also rejected by same rational.  




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Cella et al. USPGPUB 20180284735 teaches monitoring system for data collection in an industrial drilling environment comprising a data collector communicatively coupled to a plurality of input channels and to network infrastructure, wherein the data collector is sensitive to a change to a parameter of the network infrastructure within the environment; a data storage structured to store a plurality of collector routes, each comprising a different data collection routine, and collected data that corresponds to the input channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZIAUL KARIM/Primary Examiner, Art Unit 2119